Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

I, claim(s) 30-38 and 49 drawn to a method.
Group II, claim(s) 39-48 drawn to an apparatus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an electronic device with a processor configured to receive user inputs and a display device configured to receive and display three-dimensional orientation of a medical device, or e.g. a surgical instrument.  this technical feature is not a special technical feature as it does not make a contribution over the prior art of Karkanias et al. (US 20090311655 A1) in view of Gorek (US 8442621) and Maier-Hein et al. (US 20130245461 A1).  Karkanias et al. disclose a system and method including recording images and three-dimensional data from a portion of a patient’s body undergoing a surgical procedure; detecting the orientation of a surgical instrument relative to the patient’s body during the surgical procedure; and a user interface that is response to user inputs and displaying the orientation of the surgical instrument (for e.g. paras [0019], [0022], [0028]-[0029], [0042-[0060], and Figs. 3-6).  Karkanias et al. disclose all elements of the claimed invention except for an explicit reference to an instrument used for inserting surgical hardware in bone, for e.g. a pedicle screw wherein an orientation sensor is used to determine the angular orientation of the instrument.  Gorek discloses determining the optimal trajectory of surgical instrument such as a pedicle screw placement device and providing a representation that a surgeon can use to adjust the position of an instrument to align the instrument in a desired orientation (cols. 10-36).  It would have been obvious to one of ordinary skill in the art to have utilized the method of Karkanias et al. to orient a pedicle screw placement device as taught by Gorek.  The combination of Karkanias et al. and Gorek disclose all elements of the claimed invention except for an augmented reality view on a guidance monitor or display. Maier-Hein et al. disclose a method of displaying an insertion point and the desired orientation angle of an instrument as part of an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 7, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775